                                                                               I

AO 24-SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I



                                    lJNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                v.                                                 (For Offenses Committed On or After November I, 1987)


                Saul Feliciano Santiago-Santiago                                   CaseNumber: 3:19-mj-21668

                                                                                   Robert A. Ga
                                                                                   Defendant's Attorne


REGISTRATION NO. 84761298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 ofCompl_a_in_t_ _ _ _ _ _ _ _ _ _ __µ;.........u.o."'-Cl..LlL.L..1..l.2.J...I:cu.,.,_~"'-'--;j~i!'.UCW<l;"'-1
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                 Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                                                          --------------------
 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                rJ· TIME SERVED                             D __________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all document~ in
 ~he defendant's possession at the time of arrest upon their.deport~tionl\~\Fnrym;al:f''• ., 1.r1'       i L
 G CQu~ 1re,.~ommends ..Qefendant be deported/removed with relative,,.., 1 1 ·             111
                                                                                                 -charged in case
      I'! F ·_) ~ l :1:: +-

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, April 19, 2019
                                                                              Date of Imposition of Sentence


Received      ---"''----------
                                                                              Jvlicfiae[ ]. Seng
              0 USM· -
                                                                              HONORABLE MICHAEL J. SENG
                                                                              UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                           3:19-mj-21668
